internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-105099-00 date date re legend trust trustees decedent date date date date date date date daughter son grandchild grandchild grandchild grandchild plr-105099-00 grandchild grandchild grandchild great-grandchild great-grandchild dollar_figurex dollar_figurey dollar_figurez ratio ratio ratio court state dear this responds to your letter dated date on behalf of trust in which you request rulings concerning certain generation-skipping_transfer gst tax consequences under sec_2642 and sec_2654 of the internal_revenue_code you represent that decedent executed a revocable_trust agreement trust on date and amended that agreement on date date and date decedent died on date decedent was survived by her daughter daughter daughter’s children are grandchild grandchild grandchild and grandchild decedent’s only other child son predeceased decedent leaving three children grandchild grandchild and grandchild grandchild died on date survived by two children great- grandchild and great-grandchild as originally executed article paragraph a of trust provided that a specific percentage of the trust was to be distributed to separate subtrusts each for the benefit of a designated_beneficiary the decedent’s daughter and grandchildren however the trust was amended several times and at the time of decedent’s death article plr-105099-00 paragraph a of trust provided the trustee shall apportion all property in the trust as follows commencing on the first day of the month following the appointment of the executor of my last will and testament and on the first day of each month thereafter until the termination of this trust the trustee shall pay from the net_income or principal of the trust property the following amounts to daughter the sum of dollar_figure x so long as daughter shall live with said payment to cease upon the death of daughter to grandchild the sum of dollar_figure y per month to grandchild the sum of dollar_figure y per month to grandchild the sum of dollar_figure y per month to grandchild the sum of dollar_figure y per month to grandchild the sum of dollar_figure y per month to grandchild the sum of dollar_figure y per month to grandchild the sum of dollar_figure y per month article i paragraph b of trust provides the trustees are authorized at any time or from time to time to make or apply payments from income and corpus of any of the shares held under this article to or for the benefit of the primary beneficiary of said share in such amounts including all of the funds held under a share as the trustees may in their sole discretion deem advisable for the primary beneficiaries’ comfortable support maintenance education and entering a profession or occupation any such payment may be charged by the trustee in whole or in part against all of the funds held under a share or against any sub-share or portion thereof as the trustees in their sole discretion deem advisable article paragraph c provides that the trust shall terminate on the occurrence of the later of the death of daughter or fifteen years from the date of decedent’s death article i paragraph c provides that upon termination the trustees shall distribute the then remaining trust corpus and accumulated income in equal shares to each of decedent’s grandchildren then living with the exception that no plr-105099-00 distribution is to be made to grandchild in the event that any grandchild is not living at the termination of the trust then the share of the deceased grandchild is to be distributed to the issue of the deceased grandchild by right of representation article i paragraph e of trust provides each of the sub-shares hereunder shall constitute a separate and distinct trust but for convenience of administration the trustees may mingle or combine any of the investment of property of said trust in common funds in which each contributing sub-share shall have an undivided_interest in proportion to its contribution you represent that the value of the property passing to the trusts as of the date of decedent’s death reduced by federal and state death_tax was dollar_figurez the trustees interpreted the trust agreement as providing for six separate and equal trusts one each for the benefit of grandchild grandchild grandchild grandchild grandchild and grandchild on schedule r of form_706 the decedent’s executor allocated the decedent’s entire dollar_figure gst tax exemption equally to the trusts created for the benefit of grandchild grandchild and grandchild at that time the attorneys and accountants representing the decedent’s estate determined the inclusion_ratio with respect to those trusts to be ratio subsequently the trustees determined that the inclusion_ratio for the trusts created for the benefit of grandchild grandchild and grandchild is ratio no allocation was made to the trusts created for the benefit of grandchild grandchild and grandchild and therefore the inclusion_ratio with respect to those trusts i sec_1 you also represent that monthly distributions to daughter and grandchild required under article i paragraph a of trust were distributed equally from the six trusts any distributions under article i paragraph b of income or principal to daughter or grandchild are also distributed equally from the six trusts the trustees applied an inclusion_ratio of ratio to distributions to grandchild ratio was calculated by adding the inclusion ratios of the six trusts and dividing the sum by six the trustees of trust petitioned court for an interpretation regarding whether the terms of trust should be construed as establishing separate trusts for the benefit of the beneficiaries on date court issued its judgment that trust establishes six separate and independent trusts for the benefit of decedent’s grandchildren excluding grandchild the court also concluded that payment of income accumulated income or corpus of a_trust to one grandchild cannot affect the proportionate share of income accumulated income or corpus of any of the trusts for the other grandchildren and that proper adjustments must thereafter be made so that separate and independent trusts exists you have requested the following rulings six substantially separate and independent trusts are established by trust for plr-105099-00 gst tax purposes the inclusion_ratio with respect to any property transferred in a gst from the trusts established for grandchild grandchild and grandchild is ratio the inclusion_ratio with respect to any property transferred in a gst from the trusts established for grandchild grandchild and grandchild i sec_1 the inclusion_ratio for the distributions to grandchild is ratio sec_2601 imposes a tax on every gst under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable_rate with respect to a gst is the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio with respect to any property transferred in a gst shall be the excess if any of over a the applicable_fraction determined for the trust from which such transfer is made or b in the case of a direct_skip the applicable_fraction determined for such skip pursuant to sec_2642 the applicable_fraction is a fraction a the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred to such skip and b the denominator of which is i the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_26_2642-5 of the generation-skipping_transfer_tax regulations provides that with respect to taxable_distributions and taxable terminations the inclusion_ratio for a_trust becomes final on the later of the expiration of the period for assessment with respect to the first gst tax_return filed using that inclusion_ratio or the expiration of the period for assessment of federal estate_tax with respect to the estate of the transferor sec_2654 provides that substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts sec_26_2654-1 provides that if a single trust consists solely of substantially separate and independent shares for different beneficiaries the share attributable to each beneficiary or group of beneficiaries is treated as a separate trust for purposes of chapter the phrase substantially separate and independent shares generally has the same meaning as provided in sec_1_663_c_-3 however a portion of a_trust is not a separate share unless such share exists from and at all times after the creation of the trust a_trust is treated as created on the date of death of the plr-105099-00 grantor if the trust is includible in its entirety in the grantor’s gross_estate for federal estate_tax purposes further treatment of a single trust as separate trusts for gst purposes does not apply for purposes of filing returns and payment of tax or for purposes of computing any other tax imposed under the code also additions to and distributions from such trust are allocated pro_rata among the separate trusts unless the governing instrument expressly provides otherwise under sec_1_663_c_-3 of the income_tax regulations the applicability of the separate_share_rule provided by sec_663 will generally depend upon whether distributions of the trust are to be made in substantially the same manner as if separate trusts are created thus if an instrument directs a trustee to divide the testator’s residuary_estate into separate shares which under applicable law do not constitute separate trusts for each of the testator’s children and the trustee is given discretion with respect to each share to distribute or accumulate income or to distribute principal or accumulated income or to do both separate shares will exist under sec_663 in determining whether separate shares exist it is immaterial whether the principal and any accumulated income of each share is ultimately distributable to the beneficiary of such share to his descendants to his appointees under a general or special_power_of_appointment or to any other beneficiaries including a charitable_organization designated to receive his share of the trust and accumulated income upon termination of the beneficiary’s interest in the share thus a separate share may exist if the instrument provides that upon the death of the beneficiary of the share the share will be added to the shares of the other beneficiaries of the trust sec_1_663_c_-3 provides that a share may be considered as separate even though more than one beneficiary has an interest in it for example two beneficiaries may have equal disproportionate or indeterminate interests in one share which is separate and independent from another share in which one or more beneficiaries have an interest likewise the same person may be a beneficiary of more than one separate share based on the facts presented and taxpayer’s representations we conclude as follows the court’s construction of the terms of trust as creating six separate trusts for the benefit of grandchild grandchild grandchild grandchild grandchild and grandchild is consistent with applicable state law as would be interpreted by the highest court of state under sec_2654 the six trusts created under the terms of trust for the benefit of grandchild grandchild grandchild grandchild grandchild and grandchild are recognized as separate trusts for gst tax purposes decedent’s gst tax exemption was allocated equally to the trusts created for grandchild grandchild and grandchild and therefore for purposes of sec_2642 the applicable inclusion_ratio for property transferred in a gst from those trusts is ratio plr-105099-00 no gst tax exemption was allocated to the trusts created for grandchild grandchild or grandchild and therefore for purposes of sec_2642 the applicable inclusion_ratio for property transferred in a gst from those trusts i sec_1 distributions to grandchild are made from each of the six trusts as a result distributions to grandchild from the trusts created for grandchild grandchild and grandchild have an inclusion_ratio of ratio and distributions from the trusts created for grandchild grandchild and grandchild have an inclusion_ratio of except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george l masnik chief branch enclosure copy for sec_6110 purposes
